DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 4/18/22.
Claims 1-26 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/28/22, 3/15/22, 6/28/21 and 10/21/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 4/18/22 with respect to claims 1-26 have been considered but are not persuasive.

Applicant argued in page 14 that prior art does not teach “a step of acquiring an imaging evaluation map in which an evaluation value that represents an evaluation of imaging in a case where an object is imaged at a specific position under a specific imaging condition is determined at a plurality of imaging candidate positions for each of a plurality of imaging conditions, wherein the plurality of imaging conditions comprise a plurality of imaging directions” because  Hirota does not teach that for each viewpoint, the camera can be set for a plurality of imaging conditions. Moreover, in fact, based on para. [0075] of the as-filed specification, "imaging condition" of claim 22 is not "measurement accuracy", but, for example, "imaging direction".

Examiner disagree on this because Iwane [0061] the camera position and posture are represented by 6 variables, specifically, a vector (camera vector: CV) having 6 degrees of freedom, including position coordinates (X, Y, Z) of the camera and rotation angles (ϕx, ϕy, ϕz) of respective coordinate axes, to correspond the vector to each frame of the video in a one-to-one manner, whereby the CV video can be generated (see FIGS. 1 to 13 described later). So CV vector includes error minimization [imaging condition], because Fig. 16-23 teach [0104] the error minimization unit 24 performs statistical processing so as to minimize a distribution of solutions of each camera vector by an overlap calculation of a plurality of camera positions to automatically determine a camera position direction to which error minimization [imaging conditions] processing is performed. [0109] the sufficiently numerous feature points are taken, thereby causing overlap of camera vector information to minimize an error from the overlapped information, whereby the camera vector with higher precision can be determined. [0125] an optimum solution of the least square method is estimated for the camera positions, the camera rotations and the plurality of feature points in the plurality of frames according to the Levenberg-Marquardt method, and an error is converged to determine the coordinates of the camera positions, camera rotation matrices [direction] and the feature points. Hirota Fig. 4 [0080] FIG. 6A also teach plurality of imaging candidate positions for each of a plurality of imaging conditions, because Hirota [0080] the measurement viewpoint selecting unit 206 may arrange the positions and directions of the plurality of measurement viewpoints selected in S408 together with the target object in a virtual three-dimensional space, and display the positions and directions on the display unit or the like of the information processing apparatus 100.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8, 11, 13, 15-16 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwane (U.S. Pub. No. 20200036952 A1), in view of Hirota (U.S. Pub. No. 20170372466 A1).

Regarding to claim 1, 11, 13, 15 and 19-26:

22. Iwane teach an imaging method comprising: a step of acquiring information on a usable imaging device; (Iwane Fig. 3 [0060] on the premise of performing the free viewpoint movement display, an image pick-up camera for acquiring and picking up the target video serving as a target and object of viewpoint movement is installed to a mobile body such as a vehicle to acquire a video image or a continuous still image)
a step of acquiring information on a usable mobile device; and (Iwane Fig. 2 [0060] On the premise of performing the free viewpoint movement display, an image pick-up camera for acquiring and picking up the target video serving as a target and object of viewpoint movement is installed to a mobile body such as a vehicle to acquire a video image or a continuous still image)
a step of generating an imaging plan suitable for imaging the object, (Iwane [0089] the present embodiment has the target video acquisition unit 10 in which, as the video used for the CV calculation, the full circumference video (see FIGS. 2 to 4) obtained by picking up a full 360-degree circumference of the mobile body such as the vehicle, or a wide-angle video close to the full circumference video is used to perform planar development of the full circumference video in the viewpoint direction, whereby the target video serving as the target of arbitrary viewpoint movement is acquired and generated (see FIG. 1)) on the basis of the acquired imaging evaluation map, (Iwane [0238] FIG. 23 is an explanatory diagram describing operation of blending processing of intermediate frame images based on a CV value in the free viewpoint movement display device 30 according to the present embodiment, in which FIG. 23(a) shows one example of a target video subjected to the blending processing, and FIG. 23(b) is a graph showing a relationship between a blend ratio of two intermediate frame images subjected to the blending processing as shown in FIG. 23(a) and a distance from a viewpoint to an objective frame) information on the imaging device, and information on the mobile device. (Iwane [0274] in automatic operation of various vehicles, aircraft, ships or the like, automatic travelling of a robot or the like, self-position posture orientation for orientating a self-position and posture in real time in moving vehicles and the like can be determined simply and at low cost, high speed and with high precision by use as the reference video map formed of the CV videos)
wherein the plurality of imaging conditions comprise a plurality of imaging directions; (Iwane  [0061] the camera position and posture are represented by 6 variables, specifically, a vector (camera vector: CV) having 6 degrees of freedom, including position coordinates (X, Y, Z) of the camera and rotation angles (ϕx, ϕy, ϕz) of respective coordinate axes, to correspond the vector to each frame of the video in a one-to-one manner, whereby the CV video can be generated (see FIGS. 1 to 13 described later). So CV vector includes error minimization [imaging condition], because Fig. 16-23 [0104] the error minimization unit 24 performs statistical processing so as to minimize a distribution of solutions of each camera vector by an overlap calculation of a plurality of camera positions to automatically determine a camera position direction to which error minimization [imaging conditions] processing is performed. [0109] the sufficiently numerous feature points are taken, thereby causing overlap of camera vector information to minimize an error from the overlapped information, whereby the camera vector with higher precision can be determined. [0125] an optimum solution of the least square method is estimated for the camera positions, the camera rotations and the plurality of feature points in the plurality of frames according to the Levenberg-Marquardt method, and an error is converged to determine the coordinates of the camera positions, camera rotation matrices [direction] and the feature points)

Iwane do not explicitly teach a step of acquiring an imaging evaluation map in which an evaluation value that represents an evaluation of imaging in a case where an object is imaged at a specific position under a specific imaging condition is determined at a plurality of imaging candidate positions for each of a plurality of imaging conditions; 

However Hirota teach a step of acquiring an imaging evaluation map in which an evaluation value that represents an evaluation of imaging in a case where an object is imaged at a specific position under a specific imaging condition (Hirota [0026] the information processing apparatus 100 uses an average value as the statistic of the reliabilities. When the average value of the association reliabilities of the plurality of model features at a certain candidate viewpoint is high, it is generally possible to correctly associate the model feature with the observation feature at the relevant candidate viewpoint, so that accuracy of the measurement to be performed at that viewpoint is relatively high. In this manner, the information processing apparatus 100 can select the observation viewpoint at which the measurement accuracy [imaging condition] is suitable) is determined at a plurality of imaging candidate positions for each of a plurality of imaging conditions; (Hirota Fig. 4 [0080] FIG. 6A is a diagram for describing an example of the screen for presenting the suitable measurement viewpoint selected in S408 to the user. More specifically, a positional relation of the plurality of suitable viewpoints with respect to a target object 601 is displayed as a recommended viewpoint 1 (viewpoint 602a) and a recommended viewpoint 2 (viewpoint 603a) in descending order of the magnitude of the viewpoint evaluation values.)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iwane, further incorporating Hirota in video/camera technology. One would be motivated to do so, to incorporate a step of acquiring an imaging evaluation map in which an evaluation value that represents an evaluation of imaging in a case where an object is imaged at a specific position under a specific imaging condition is determined at a plurality of imaging candidate positions for each of a plurality of imaging conditions. This functionality will improve user experience.

Regarding to claim 2:

2. Iwane teach the imaging apparatus according to claim 1, further comprising: an imaging device information acquiring section that acquires information on an imaging device to be used, (Iwane [0089] the present embodiment has the target video acquisition unit 10 in which, as the video used for the CV calculation, the full circumference video (see FIGS. 2 to 4) obtained by picking up a full 360-degree circumference of the mobile body such as the vehicle, or a wide-angle video close to the full circumference video is used to perform planar development of the full circumference video in the viewpoint direction, whereby the target video serving as the target of arbitrary viewpoint movement is acquired and generated (see FIG. 1))

Iwane do not explicitly teach wherein the imaging point selecting section selects the imaging point suitable for imaging the object and the imaging condition at the imaging point on the basis of the acquired imaging evaluation map and information on the imaging device.

However Hirota teach wherein the imaging point selecting section selects the imaging point suitable for imaging the object (Hirota Fig. 4 S408) and the imaging condition (Hirota Fig. 6 [0026] the information processing apparatus 100 uses an average value as the statistic of the reliabilities. When the average value of the association reliabilities of the plurality of model features at a certain candidate viewpoint is high, it is generally possible to correctly associate the model feature with the observation feature at the relevant candidate viewpoint, so that accuracy of the measurement to be performed at that viewpoint is relatively high. In this manner, the information processing apparatus 100 can select the observation viewpoint at which the measurement accuracy [imaging condition] is suitable) at the imaging point on the basis of the acquired imaging evaluation map (Hirota FIG. 6A [0080] presenting the suitable measurement viewpoint selected in S408 to the user. More specifically, a positional relation [map] of the plurality of suitable viewpoints with respect to a target object 601 is displayed as a recommended viewpoint 1 (viewpoint 602a) and a recommended viewpoint 2 (viewpoint 603a) in descending order of the magnitude of the viewpoint evaluation values) and information on the imaging device. (Hirota FIG. 6A [0081] The measurement viewpoint selecting unit 206 may further display the viewpoint evaluation values of the plurality of selected measurement viewpoints together with the respective positions and directions of the viewpoints)

Regarding to claim 3:

3. Iwane teach the imaging apparatus according to claim 2, wherein the imaging device information acquiring section acquires information on the plurality of imaging devices that are usable. (Iwane FIG. 3 [0094] the camera 11 is installed to a ceiling part or the like of the mobile body 11a, whereby a full 360-degree circumference video of the camera can be simultaneously picked up by the plurality of cameras)

Regarding to claim 5:

5. Iwane teach the imaging apparatus according to claim 2, further comprising:
a mobile device information acquiring section that acquires information on a mobile device to be used, (Iwane FIG. 2 [0292] the self-position posture orientation described above is enabled even from a digital camera or smartphone image or the like picked by an ordinary person, in which various view angles may be present)
information on the imaging device, and information on the mobile device. (Iwane Fig. 2 [0060] on the premise of performing the free viewpoint movement display, an image pick-up camera for acquiring and picking up the target video serving as a target and object of viewpoint movement is installed to a mobile body such as a vehicle to acquire a video image or a continuous still image)

Iwane do not explicitly teach wherein the imaging point selecting section selects the imaging point suitable for imaging the object and the imaging condition at the imaging point on the basis of the acquired imaging evaluation map.

However Hirota teach wherein the imaging point selecting section selects the imaging point suitable for imaging the object (Hirota Fig. 4 S408) and the imaging condition (Hirota Fig. 6 [0026] the information processing apparatus 100 uses an average value as the statistic of the reliabilities. When the average value of the association reliabilities of the plurality of model features at a certain candidate viewpoint is high, it is generally possible to correctly associate the model feature with the observation feature at the relevant candidate viewpoint, so that accuracy of the measurement to be performed at that viewpoint is relatively high. In this manner, the information processing apparatus 100 can select the observation viewpoint at which the measurement accuracy [imaging condition] is suitable) at the imaging point on the basis of the acquired imaging evaluation map, (Hirota FIG. 6A [0080] presenting the suitable measurement viewpoint selected in S408 to the user. More specifically, a positional relation [map] of the plurality of suitable viewpoints with respect to a target object 601 is displayed as a recommended viewpoint 1 (viewpoint 602a) and a recommended viewpoint 2 (viewpoint 603a) in descending order of the magnitude of the viewpoint evaluation values) 

Regarding to claim 6:

6. Iwane teach the imaging apparatus according to claim 5, wherein the mobile device information acquiring section acquires information on the plurality of mobile devices that are usable. (Iwane FIG. 3 [0094] the camera 11 is installed to a ceiling part or the like of the mobile body 11a, whereby a full 360-degree circumference video of the camera can be simultaneously picked up by the plurality of cameras. Iwane FIG. 2 [0292] the self-position posture orientation described above is enabled even from a digital camera or smartphone image or the like picked by an ordinary person, in which various view angles may be present)

Regarding to claim 8:

8. Iwane teach the imaging apparatus according to claim 1, further comprising: a movement route selecting section that selects a movement route suitable for imaging at each of the selected imaging points. (Iwane FIG. 16 [0056] an arbitrary point or target in a video is specified and selected in the target video picked up and acquired by a video camera, for example, thereby selecting an optimum path over a plurality of frame images to move a viewpoint toward the point and target specified for enabling to reproduce the target video as a video (continuous image) by the smooth viewpoint movement without distortion as in CG. [0193] Next, a position and a posture of a starting point are determined for a point or target specified and selected in a video in a stage of display, and simultaneously a path point on the way of viewpoint movement is specified (viewpoint movement path selection means according to the invention))

Regarding to claim 16:

16. Iwane teach the imaging apparatus according to claim 15, wherein the imaging plan (Iwane [0089] the present embodiment has the target video acquisition unit 10 in which, as the video used for the CV calculation, the full circumference video (see FIGS. 2 to 4) obtained by picking up a full 360-degree circumference of the mobile body such as the vehicle, or a wide-angle video close to the full circumference video is used to perform planar development of the full circumference video in the viewpoint direction, whereby the target video serving as the target of arbitrary viewpoint movement is acquired and generated (see FIG. 1)) includes a movement route, an imaging point, (Iwane FIG. 16 [0056] an arbitrary point or target in a video is specified and selected in the target video picked up and acquired by a video camera, for example, thereby selecting an optimum path over a plurality of frame images to move a viewpoint toward the point and target specified for enabling to reproduce the target video as a video (continuous image) by the smooth viewpoint movement without distortion as in CG. [0193] Next, a position and a posture of a starting point are determined for a point or target specified and selected in a video in a stage of display, and simultaneously a path point on the way of viewpoint movement is specified (viewpoint movement path selection means according to the invention)) 

Iwane do not explicitly teach and an imaging condition at the imaging point.

However Hirota teach and an imaging condition (Hirota Fig. 6 [0026] the information processing apparatus 100 uses an average value as the statistic of the reliabilities. When the average value of the association reliabilities of the plurality of model features at a certain candidate viewpoint is high, it is generally possible to correctly associate the model feature with the observation feature at the relevant candidate viewpoint, so that accuracy of the measurement to be performed at that viewpoint is relatively high. In this manner, the information processing apparatus 100 can select the observation viewpoint at which the measurement accuracy [imaging condition] is suitable) at the imaging point. (Hirota FIG. 6A [0080] presenting the suitable measurement viewpoint selected in S408 to the user. More specifically, a positional relation [map] of the plurality of suitable viewpoints with respect to a target object 601 is displayed as a recommended viewpoint 1 (viewpoint 602a) and a recommended viewpoint 2 (viewpoint 603a) in descending order of the magnitude of the viewpoint evaluation values)

Regarding to claim 18:

18. Iwane teach an imaging system comprising: an autonomous mobile robot provided with an imaging unit; and (Iwane [0261] if a CV video in the sky is acquired by using a UAV or the like, it is obvious that a viewpoint can be freely changed in a three-dimensional space)
an imaging control device that acquires information on the imaging plan generated by the imaging apparatus according to claim 15, (Iwane [0089] the present embodiment has the target video acquisition unit 10 in which, as the video used for the CV calculation, the full circumference video (see FIGS. 2 to 4) obtained by picking up a full 360-degree circumference of the mobile body such as the vehicle, or a wide-angle video close to the full circumference video is used to perform planar development of the full circumference video in the viewpoint direction, whereby the target video serving as the target of arbitrary viewpoint movement is acquired and generated (see FIG. 1))
and controls the autonomous mobile robot on the basis of the acquired imaging plan. (Iwane FIG. 16 [0056] an arbitrary point or target in a video is specified and selected in the target video picked up and acquired by a video camera, for example, thereby selecting an optimum path over a plurality of frame images to move a viewpoint toward the point and target specified for enabling to reproduce the target video as a video (continuous image) by the smooth viewpoint movement without distortion as in CG)

Claims 4, 7, 9-10, 12, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwane (U.S. Pub. No. 20200036952 A1), in view of Hirota (U.S. Pub. No. 20170372466 A1), further in view of Shue (U.S. Pub. No. 20210126582 A1)

Regarding to claim 4:

4. Iwane teach the imaging apparatus according to claim 2, Iwane do not explicitly teach wherein the information on the imaging device acquired by the imaging device information acquiring section includes at least one piece of information on an available imaging time, the number of images capable of being captured, or an available time.

However Shue teach wherein the information on the imaging device acquired by the imaging device information acquiring section includes at least one piece of information on an available imaging time, the number of images capable of being captured, or an available time. (Shue [0095] In the example of FIG. 8, for each image, cloud computing system 106 may retrieve from a database (e.g., image archive 312 (FIG. 3)) images having the same coordinates as the image, but taken at times [available time] prior to a time of the session during which the images corresponding to the “PICTURE TAKEN” boxes of FIG. 8 were captured. Retrieval is denoted in FIG. 8 by the circles containing X marks. For example, for an image taken from an image capture location with coordinates (2, 1, 1), computing system 106 may retrieve from the database (which may be located on an SD card, a cloud server, or other location) a historical image taken from the image capture location with coordinates (2, 1, 1). Cloud computing system 106 may then compare the two corresponding images. If there is a significant difference between the corresponding images, an inspection process of the structure may be performed)

The motivation for combining Iwane and Hirota as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iwane, further incorporating Hirota and Shue in video/camera technology. One would be motivated to do so, to incorporate wherein the information on the imaging device acquired by the imaging device information acquiring section includes at least one piece of information on an available imaging time, the number of images capable of being captured, or an available time. This functionality will improve efficiency.

Regarding to claim 7:

7. Iwane teach the imaging apparatus according to claim 5, Iwane do not explicitly teach wherein the information on the mobile device acquired by the mobile device information acquiring section includes information on an available time.

However Shue teach wherein the information on the mobile device acquired by the mobile device (Shue [0094] FIG. 8 is a conceptual diagram illustrating a technique for comparing pictures, in accordance with a technique of this disclosure. In the example of FIG. 8, a UAV captures a plurality of images at various image capture locations) information acquiring section includes information on an available time. (Shue [0095] In the example of FIG. 8, for each image, cloud computing system 106 may retrieve from a database (e.g., image archive 312 (FIG. 3)) images having the same coordinates as the image, but taken at times [available time] prior to a time of the session during which the images corresponding to the “PICTURE TAKEN” boxes of FIG. 8 were captured. Retrieval is denoted in FIG. 8 by the circles containing X marks. For example, for an image taken from an image capture location with coordinates (2, 1, 1), computing system 106 may retrieve from the database (which may be located on an SD card, a cloud server, or other location) a historical image taken from the image capture location with coordinates (2, 1, 1). Cloud computing system 106 may then compare the two corresponding images. If there is a significant difference between the corresponding images, an inspection process of the structure may be performed)

Regarding to claim 9, 12, 14 and 17:

9. Iwane teach the imaging apparatus according to claim 1, Iwane do not explicitly teach wherein the evaluation value for each imaging condition at each imaging candidate position is calculated by setting a plurality of characteristic parts on the object, setting an evaluation standard of imaging based on the imaging candidate positions and the imaging conditions for each characteristic part, calculating individual evaluation values for the respective characteristic parts according to the evaluation standard, and calculating a sum of the obtained individual evaluation values for the respective characteristic parts.

However Shue teach wherein the evaluation value for each imaging condition at each imaging candidate position is calculated by setting a plurality of characteristic parts on the object, (Shue [0101] FIG. 9, an image is considered to be “out of spec” if the image has a score that is outside an acceptable range. For example, an “out of spec” image may show a sufficiently great discrepancy for the characteristics of the solar panel from the expected characteristics. For example, an infrared image may be considered to be “out of spec” if the infrared image shows a temperature and/or color for a portion of the solar panel that exceeds an acceptable temperature threshold and/or an acceptable color threshold. In another example, a standard, visible-light image may be considered to be “out of spec” if the image shows cracks, spalling, warping, or bending of the solar panel, debris accumulations (e.g., dust, metal shavings, rust flakes, bird fecal matter), and so on) setting an evaluation standard of imaging based on the imaging candidate positions and the imaging conditions for each characteristic part, calculating individual evaluation values for the respective characteristic parts according to the evaluation standard, (Shue [0139] FIG. 17 illustrates fault detection and recognition processes, in accordance with a technique of this disclosure. FIG. 17 shows three baskets for solar panels: good condition, maintenance, and repair) and calculating a sum of the obtained individual evaluation values for the respective characteristic parts. (Shue [0139] FIG. 17 for solar panels that need maintenance and repair, cloud computing system 106 may be configured to arrange the maintenance or repairs by assigning the solar panel to a field worker and alerting the worker to the location and condition of the solar panel. Characteristics of individual solar panel are summed together)

Regarding to claim 10:

10. Iwane teach an imaging system comprising: an autonomous mobile robot provided with an imaging unit; and an imaging control device that acquires information on an imaging point, (Iwane [0261] if a CV video in the sky is acquired by using a UAV or the like, it is obvious that a viewpoint can be freely changed in a three-dimensional space)
an imaging condition, and a movement route selected by the imaging apparatus according to claim 9 as imaging control information, (Iwane FIG. 16 [0056] an arbitrary point or target in a video is specified and selected in the target video picked up and acquired by a video camera, for example, thereby selecting an optimum path over a plurality of frame images to move a viewpoint toward the point and target specified for enabling to reproduce the target video as a video (continuous image) by the smooth viewpoint movement without distortion as in CG. [0193] Next, a position and a posture of a starting point are determined for a point or target specified and selected in a video in a stage of display, and simultaneously a path point on the way of viewpoint movement is specified (viewpoint movement path selection means according to the invention))
and controls the autonomous mobile robot on the basis of the acquired imaging control information. (Iwane FIG. 16 [0056] an arbitrary point or target in a video is specified and selected in the target video picked up and acquired by a video camera, for example, thereby selecting an optimum path over a plurality of frame images to move a viewpoint toward the point and target specified for enabling to reproduce the target video as a video (continuous image) by the smooth viewpoint movement without distortion as in CG)
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482